                                                                                  1    Nicholas J. Neidzwski, ABA No. 1805040
                                                                                       ANDERSON CAREY WILLIAMS & NEIDZWSKI
                                                                                  2
                                                                                       21 Bellwether Way, Suite 104
                                                                                  3    Bellingham, WA 98225
                                                                                       Telephone: (360) 671-6711
                                                                                  4
                                                                                       Fax: (360) 647-2943
                                                                                  5    Email: nick@boatlaw.com
                                                                                         Attorneys for Plaintiff
                                                                                  6

                                                                                  7

                                                                                  8
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                  9
                                                                                                          FOR THE DISTRICT OF ALASKA AT ANCHORAGE
                                                                                  10

                                                                                  11
                                                                                                                                     Case No.: 3:20-cv-00203-SLG
                                                                                       MICHAEL SOMMERFELD,
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12

                                                                                  13         Plaintiff,
                                                                                                                                     SEAMAN’S COMPLAINT FOR
                                                                                                                                     PERSONAL INJURIES AND
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                                                                                v.
                                              Bellingham, Washington 98225




                                                                                                                                     MAINTENANCE AND CURE
                                                21 Bellwether Way, Suite 104




                                                                                  15
                                                                                       O’HARA CORPORATION,
                                                                                  16
                                                                                             Defendant.
                                                                                  17

                                                                                  18

                                                                                  19
                                                                                           Plaintiff Michael Sommerfeld, by and through the undersigned counsel, alleges as
                                                                                  20

                                                                                  21
                                                                                        follows:

                                                                                  22                                  GENERAL ALLEGATIONS
                                                                                  23

                                                                                  24       1.        Plaintiff is a seaman and brings this action pursuant to the provisions of 28
                                                                                  25
                                                                                        U.S.C. § 1916 without payment of fees and costs and without deposit of security
                                                                                  26
                                                                                        therefor. This is an action for damages in excess of the jurisdictional limits of this
                                                                                  27

                                                                                  28    District Court, exclusive of costs and interest.
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                      PAGE 1

                                                                                                Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 1 of 10
                                                                                  1        2.       This is seaman’s personal injury action arising under 46 U.S.C. § 30104 et
                                                                                  2
                                                                                        seq. (commonly known as the “Jones Act”), and the General Maritime Law pursuant
                                                                                  3
                                                                                        to 28 U.S.C. § 1333(1) as recognized by the courts of the United States and the State
                                                                                  4

                                                                                  5     of Alaska.       This is a case of admiralty and maritime jurisdiction within the meaning
                                                                                  6     of Fed. R. Civ. P. 9(h).
                                                                                  7
                                                                                           3.       Plaintiff is a citizen of the State of Washington, over twenty-one years old,
                                                                                  8

                                                                                  9
                                                                                        and is properly before this Court.

                                                                                  10       4.       Defendant, O’HARA CORPORATION, is a corporation organized and
                                                                                  11
                                                                                        existing under the laws of the State of Maine with a principal place of business in
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12
                                                                                        Seattle, Washington, which is authorized to conduct and at all material times was/is
                                                                                  13

                                                                                        conducting business in the State of Alaska.
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225
                                                21 Bellwether Way, Suite 104




                                                                                  15
                                                                                           5.       At all material times hereto, Defendant personally or through an agent:
                                                                                  16
                                                                                                    a.      Operated, conducted, engaged in and/or carried on a business
                                                                                  17
                                                                                                            venture in the State of Alaska, and in particular in or about
                                                                                  18                        Dutch Harbor, Alaska.
                                                                                  19                b.      Engaged in substantial business activity in the State of Alaska,
                                                                                  20                        and in particular in or about Dutch Harbor, Alaska.

                                                                                  21                c.      Operated a vessel and provided vessels and/or employees for
                                                                                  22                        commercial fishing in the waters of the State of Alaska.

                                                                                  23       6.       At all times material hereto, Defendant owned, operated, maintained, or
                                                                                  24
                                                                                        controlled the F/T DEFENDER (hereinafter “Vessel”) and its appurtenances and
                                                                                  25
                                                                                        equipment, and employed and controlled the crew.
                                                                                  26

                                                                                  27

                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                     PAGE 2

                                                                                                Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 2 of 10
                                                                                  1        7.       Pursuant to the General Maritime Law, Defendant owed Plaintiff the
                                                                                  2
                                                                                        absolute and non-delegable duty to provide a seaworthy vessel.
                                                                                  3
                                                                                           8.       Pursuant to the Jones Act and the General Maritime Law, Defendant owed
                                                                                  4

                                                                                  5     to Plaintiff the non-delegable duty to arrange, provide and pay for prompt, adequate,
                                                                                  6     and complete medical care and treatment for illnesses and/or injuries that Plaintiff
                                                                                  7
                                                                                        may experience while in service to the Vessel.
                                                                                  8

                                                                                  9
                                                                                           9.       At all times material hereto, Defendant employed Plaintiff as a seaman

                                                                                  10    aboard the Vessel.
                                                                                  11
                                                                                           10.      At all material times hereto, the Vessel operated in navigable waters of the
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12
                                                                                        United States.
                                                                                  13

                                                                                           11.      On or about the first week of July, 2017, Plaintiff was working aboard the
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225
                                                21 Bellwether Way, Suite 104




                                                                                  15
                                                                                        Vessel in or about the state waters of Alaska and specifically near or about Dutch
                                                                                  16
                                                                                        Harbor, Alaska when he began to experience difficulty swallowing. Plaintiff
                                                                                  17

                                                                                  18    reported his condition to the first mate of the Vessel and sought medical care.
                                                                                  19    Defendant did not provide prompt and adequate medical examination and treatment
                                                                                  20
                                                                                        to Plaintiff and did not take Plaintiff’s complaint seriously. Plaintiff continued to
                                                                                  21

                                                                                  22
                                                                                        complain about his symptoms, but Defendant ignored him. Defendant did not finally

                                                                                  23    allow Plaintiff to go ashore for treatment until on or about August 25, 2017. As a
                                                                                  24
                                                                                        result of the Defendant’s failure to timely allow for diagnosis and treatment of
                                                                                  25
                                                                                        Plaintiff, Plaintiff sustained unnecessary, permanent and debilitating physical and
                                                                                  26

                                                                                  27    emotional injuries, including but not limited to the permanent loss of his voice.
                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                    PAGE 3

                                                                                                Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 3 of 10
                                                                                  1        12.      The circumstances surrounding Plaintiff’s injury/illness were such that
                                                                                  2
                                                                                        Defendant knew, or should have known, of the hazards, as more fully alleged below,
                                                                                  3
                                                                                        and were legally obligated to warn Plaintiff of the hazards associated with such
                                                                                  4

                                                                                  5     illness and/or ensure Plaintiff a proper and timely medical evaluation.
                                                                                  6        13.      Plaintiff sought medical care and treatment from Defendant for the above
                                                                                  7
                                                                                        described illness. Defendant did not provide Plaintiff with prompt, adequate and
                                                                                  8

                                                                                  9
                                                                                        complete medical treatment, medicine, therapy, and/or laboratory testing and

                                                                                  10    analysis, including diagnostic testing. In particular, Plaintiff needed diagnostic
                                                                                  11
                                                                                        testing and appropriate medical treatment for his throat cancer.
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12
                                                                                           14.      Defendant’s failure to provide Plaintiff with prompt, adequate, and
                                                                                  13

                                                                                        complete medical care and treatment substantially worsened Plaintiff’s medical
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225
                                                21 Bellwether Way, Suite 104




                                                                                  15
                                                                                        condition. Due to the delay in treatment, Plaintiff experienced additional and
                                                                                  16
                                                                                        unnecessary pain, suffering and medical complications resulting in Plaintiff suffering
                                                                                  17

                                                                                  18    additional disability and permanent injury.
                                                                                  19       15.      Defendant’s failure to provide prompt, adequate, and complete maintenance
                                                                                  20
                                                                                        and cure is willful, arbitrary, and capricious, without any legal justification
                                                                                  21

                                                                                  22
                                                                                        whatsoever, and in callous disregard for Plaintiff’s rights as a seaman.

                                                                                  23       16.      Defendant’s callous and indifferent conduct delayed Plaintiff’s medical
                                                                                  24
                                                                                        care and treatment and compromised Plaintiff’s mental and physical health and well
                                                                                  25
                                                                                        being.
                                                                                  26

                                                                                  27

                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                    PAGE 4

                                                                                              Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 4 of 10
                                                                                  1        17.      Defendant’s conduct is conscious, calculated, and deliberate in nature,
                                                                                  2
                                                                                        Defendant knowingly refused to provide Plaintiff with prompt, adequate, and
                                                                                  3
                                                                                        complete medical care and treatment, and knowingly failed to meet its obligation to
                                                                                  4

                                                                                  5     provide maintenance and cure.
                                                                                  6                                        FIRST CLAIM:
                                                                                  7                                      UNSEAWORTHINESS

                                                                                  8        18.      Plaintiff re-alleges and re-avers Paragraphs 1 through 17 as if fully set forth
                                                                                  9
                                                                                        here.
                                                                                  10

                                                                                  11
                                                                                           19.      At all material times, Defendant owned, operated, maintained, or controlled

                                                                                        the Vessel, and the appurtenances and equipment, and employed and/or controlled
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12

                                                                                  13
                                                                                        the crew, and/or implemented work practices aboard the Vessel.
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225




                                                                                           20.      At all material times, Defendant owed to Plaintiff a non-delegable duty to
                                                21 Bellwether Way, Suite 104




                                                                                  15

                                                                                  16    provide Plaintiff a seaworthy vessel upon which to work.
                                                                                  17
                                                                                           21.      Defendant breached the foregoing duty by failing to provide Plaintiff with a
                                                                                  18
                                                                                        seaworthy vessel on which to work. The Vessel was unseaworthy due to the
                                                                                  19

                                                                                  20    inadequate training of the crew, the lack of resources necessary to properly diagnose

                                                                                  21    such injuries, and various other unsafe practices with regard to taking crew health
                                                                                  22
                                                                                        complaints/treatment seriously in a prompt manner.
                                                                                  23

                                                                                  24
                                                                                           22.      As a direct and proximate result of Defendant’s breach of the foregoing

                                                                                  25    legal duties and the unseaworthiness of the Vessel, Plaintiff suffered bodily injury
                                                                                  26
                                                                                        and resulting pain and suffering, disability, disfigurement, mental anguish, loss of
                                                                                  27
                                                                                        capacity for the enjoyment of life, loss of earnings, loss of ability to earn money,
                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                      PAGE 5

                                                                                              Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 5 of 10
                                                                                  1     aggravation of previously existing conditions, and medical expenses. These losses
                                                                                  2
                                                                                        and injuries are either permanent or continuing and Plaintiff will suffer these losses
                                                                                  3
                                                                                        and injuries in the future.
                                                                                  4

                                                                                  5                                      SECOND CLAIM:
                                                                                                                      JONES ACT NEGLIGENCE
                                                                                  6

                                                                                  7        23.      Plaintiff re-alleges and re-avers Paragraphs 1 through 22 as if fully set forth

                                                                                  8     here.
                                                                                  9
                                                                                           24.      At all material times, Defendant owned, operated, maintained, or controlled
                                                                                  10

                                                                                  11
                                                                                        the Vessel, and the appurtenances and equipment, and employed and/or controlled

                                                                                        the Vessel personnel, and/or implemented medical practices and protocols aboard the
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12

                                                                                  13
                                                                                        Vessel.
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225




                                                                                           25.      At all material times, Defendant had a duty to provide Plaintiff with prompt
                                                21 Bellwether Way, Suite 104




                                                                                  15

                                                                                  16    and adequate medical care and treatment.
                                                                                  17
                                                                                           26.      Defendant breached the foregoing duty by failing to provide Plaintiff with
                                                                                  18
                                                                                        prompt and appropriate medical care and treatment by:
                                                                                  19

                                                                                  20                a.      Failing to take seriously Plaintiff’s reported symptoms;

                                                                                  21                b.      Failing to properly and adequately diagnose Plaintiff’s medical
                                                                                  22                        condition;

                                                                                  23                c.      Failing to prescribe appropriate medication and therapy to Plaintiff;
                                                                                  24
                                                                                                    d.      Failing to promptly and properly schedule Plaintiff with appropriate
                                                                                  25                        medical care and treatment;
                                                                                  26
                                                                                                    e.      Failing to refer Plaintiff ashore promptly for medical evaluation,
                                                                                  27                        including appropriate diagnostic tests and procedures;
                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                        PAGE 6

                                                                                              Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 6 of 10
                                                                                  1                 f.      Failing to provide Plaintiff with prompt, full and complete medical
                                                                                                            care and treatment;
                                                                                  2

                                                                                  3                 g.      Failing to promptly arrange and pay required medical care and
                                                                                                            treatment when such medical assistance was medically necessary
                                                                                  4
                                                                                                            and directly related to the serious injuries suffered and/or exhibited
                                                                                  5                         by Plaintiff while in service of the Vessel;
                                                                                  6                 h.      Failing to timely arrange for appropriate diagnostic tests;
                                                                                  7
                                                                                                    i.      Hiring or retaining incompetent crew who used unsafe medical
                                                                                  8                         practices in response to Plaintiff’s reported symptoms;
                                                                                  9
                                                                                                    j.      Other acts of fault and negligence and wrongdoing which will be
                                                                                  10                        proven at the time of trial.
                                                                                  11
                                                                                           27.      As a direct and proximate result of Defendant’s breach of the foregoing
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12
                                                                                        legal duties, Plaintiff suffered bodily injury and resulting pain and suffering,
                                                                                  13

                                                                                        disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225
                                                21 Bellwether Way, Suite 104




                                                                                  15
                                                                                        loss of earnings, loss of ability to earn money, aggravation of previously existing
                                                                                  16
                                                                                        conditions, and medical expenses. These losses and injuries are either permanent or
                                                                                  17

                                                                                  18    continuing and Plaintiff will suffer these losses and injuries in the future.
                                                                                  19                                      THIRD CLAIM:
                                                                                  20                                   MAINTENANCE & CURE

                                                                                  21       28.      Plaintiff re-alleges and re-avers Paragraphs 1 through 27 as if fully set forth
                                                                                  22
                                                                                        here.
                                                                                  23

                                                                                  24
                                                                                           29.      Plaintiff sustained and/or exhibited injuries while aboard the Vessel.

                                                                                  25       30.      Pursuant to the General Maritime Law, Plaintiff is entitled to recover
                                                                                  26
                                                                                        maintenance and cure from Defendant until Plaintiff reaches the point of maximum
                                                                                  27
                                                                                        medical cure. Such past and future maintenance and cure include, among other
                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                      PAGE 7

                                                                                              Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 7 of 10
                                                                                  1     things, sick wages, lodging expenses, food, beverages, living expenses, travel
                                                                                  2
                                                                                        expenses to and from healthcare providers, the cost of medical care and treatment,
                                                                                  3
                                                                                        therapy, medication, surgery, rehabilitation, mental counseling and other medical
                                                                                  4

                                                                                  5     expenses.
                                                                                  6        31.      Defendant purposefully refused to promptly and properly arrange for and
                                                                                  7
                                                                                        pay such medical cure despite its knowledge that such is required by law and
                                                                                  8

                                                                                  9
                                                                                        necessary for the support and medical treatment of Plaintiff. Defendant failed to

                                                                                  10    meet its maintenance and cure obligations, in the following respects, by:
                                                                                  11
                                                                                                    a.      Failing to take seriously Plaintiff’s reported symptoms;
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12
                                                                                                    b.      Failing to properly and adequately diagnose Plaintiff’s medical
                                                                                  13
                                                                                                            condition;
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225




                                                                                                    c.      Failing to prescribe appropriate medication and therapy to Plaintiff;
                                                21 Bellwether Way, Suite 104




                                                                                  15

                                                                                  16                d.      Failing to promptly and properly schedule Plaintiff with appropriate
                                                                                                            medical care and treatment;
                                                                                  17

                                                                                  18                e.      Failing to refer Plaintiff ashore promptly for medical evaluation,
                                                                                                            including appropriate diagnostic tests and procedures;
                                                                                  19

                                                                                  20                f.      Failing to provide Plaintiff with prompt, full and complete medical
                                                                                                            care and treatment;
                                                                                  21

                                                                                  22                g.      Failing to promptly arrange and pay required medical care and
                                                                                                            treatment when such medical assistance was medically necessary
                                                                                  23                        and directly related to the serious injuries suffered and/or exhibited
                                                                                  24
                                                                                                            by Plaintiff while in service of the Vessel;

                                                                                  25                h.      Failing to timely arrange for appropriate diagnostic tests;
                                                                                  26
                                                                                                    i.      Hiring or retaining incompetent crew who used unsafe medical
                                                                                  27                        practices in response to Plaintiff’s reported symptoms;
                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                        PAGE 8

                                                                                              Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 8 of 10
                                                                                  1                 j.      Ignoring and/or unreasonably delaying in responding to Plaintiff’s
                                                                                                            attempts to obtain the prompt and adequate maintenance and cure to
                                                                                  2
                                                                                                            which Plaintiff is legally entitled to;
                                                                                  3
                                                                                                    k.      Engaging in a pattern of systematic delay, avoidance, and denial
                                                                                  4
                                                                                                            designed and intended by Defendant to demoralize, intimidate and
                                                                                  5                         defeat Plaintiff from obtaining Plaintiff’s basic maintenance and
                                                                                                            cure obligations;
                                                                                  6

                                                                                  7                 l.      Other acts of fault and negligence and wrongdoing which will be
                                                                                                            proven at the time of trial.
                                                                                  8

                                                                                  9
                                                                                           32.      Defendant’s failure to pay Plaintiff’s maintenance and cure was willful,

                                                                                  10    arbitrary, capricious, in violation of law, and in complete and total disregard of
                                                                                  11
                                                                                        Plaintiff’s right as a seaman.
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12
                                                                                           33.      As a direct and proximate result of Defendant’s breach of the foregoing
                                                                                  13

                                                                                        legal duties, Plaintiff suffered bodily injury and resulting pain and suffering,
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225
                                                21 Bellwether Way, Suite 104




                                                                                  15
                                                                                        disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
                                                                                  16
                                                                                        loss of earnings, loss of ability to earn money, aggravation of previously existing
                                                                                  17

                                                                                  18    conditions, and medical expenses. These losses and injuries are either permanent or
                                                                                  19    continuing and Plaintiff will suffer these losses and injuries in the future.
                                                                                  20
                                                                                           WHEREFORE, Plaintiff prays judgment against Defendant as follows:
                                                                                  21

                                                                                  22
                                                                                           1.               For his general damages according to proof;

                                                                                  23       2.               For all expenses for health care providers according to proof;
                                                                                  24
                                                                                           3.               For all loss of income past and future according to proof;
                                                                                  25
                                                                                           4.               For maintenance, cure and unearned wages according to proof;
                                                                                  26

                                                                                  27       5.               For reasonable attorneys’ fees and expenses;
                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                     PAGE 9

                                                                                                Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 9 of 10
                                                                                  1        6.               For punitive damages according to General Maritime Law;
                                                                                  2
                                                                                           7.               For prejudgment interest according to General Maritime Law;
                                                                                  3
                                                                                           8.               For Plaintiff’s costs of suit incurred herein;
                                                                                  4

                                                                                  5        9.               For such other and further relief as this Honorable Court deems just
                                                                                                            and fair.
                                                                                  6

                                                                                  7
                                                                                                    DATED this 21st day of August, 2020.
                                                                                  8

                                                                                  9
                                                                                                                            ANDERSON CAREY WILLIAMS & NEIDZWSKI
                                                                                  10

                                                                                  11
                                                                                                                            /s/ Nicholas J. Neidzwski
                                                                                                                            Nicholas J. Neidzwski, ABA No. 1805040
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  12
                                                                                                                            ANDERSON CAREY WILLIAMS & NEIDZWSKI
                                                                                  13
                                                                                                                            21 Bellwether Way, Suite 104
                                                                                                                            Bellingham, WA 98225
                                            (360) 671-6711 - Fax (360) 647-2943




                                                                                  14
                                              Bellingham, Washington 98225




                                                                                                                            Telephone: (360) 671-6711
                                                21 Bellwether Way, Suite 104




                                                                                  15
                                                                                                                            Fax: (360) 647-2943
                                                                                  16                                        Email: nick@boatlaw.com
                                                                                                                            Attorneys for Plaintiff
                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28
                                                                                       SEAMAN’S COMPLAINT
                                                                                       Case No.
                                                                                       Michael Sommerfeld v. O’hara Corporation                                    PAGE 10

                                                                                             Case 3:20-cv-00203-SLG Document 1 Filed 08/21/20 Page 10 of 10
